      Case 2:21-cv-02578-MCS-PVC Document 16 Filed 09/03/21 Page 1 of 1 Page ID #:90




                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
                                                                 CASE NUMBER:
Cynthia Becker                                                                  CV 21-2578 MCS (PVCx)
                                                  Plaintiff(s)
                                v.

Real Estate Heaven International, Inc.
                                                                  MOTION RE: INFORMAL DISCOVERY DISPUTE
                                                Defendant(s)



The parties have requested an informal discovery conference with Magistrate Judge Pedro V. Castillo.
Counsel for each party has submitted their respective positions and the issue will be adjudicated in accordance
with the Magistrate Judge's procedures.
" UFMFQIPOJD DPOGFSFODF JT TFU GPS 'SJEBZ 4FQUFNCFS   BU  QN
5IF $PVSUSPPN %FQVUZ $MFSL XJMM FNBJM DBMMJO JOTUSVDUJPOT UP UIF QBSUJFT



 Dated:          September 3, 2021                                      By:           Marlene Ramirez
                                                                                       Deputy Clerk




CV-19 (07/18)                            MOTION RE: INFORMAL DISCOVERY DISPUTE                          Page 1 of 1
